Citation Nr: 0032194	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for the service connected 
right knee disability, evaluated as 20 percent disabling 
prior to January 1, 1998, 30 percent disabling from January 
1, 1998, and 20 percent disabling from June 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from July 1963 to December 
1966.

This appeal arises from a January 1998 rating decision of the 
St. Paul, Minnesota Regional Office (RO), which continued a 
20 percent evaluation for the service connected right knee 
disability.  

By rating decision in July 2000, a 30 percent evaluation was 
assigned from January 1, 1998 and a 20 percent evaluation was 
assigned from June 1, 1998.  


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claims.

The veteran contends that the RO erred by failing to award 
higher evaluations for the service connected right knee 
disability.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  

In this case, the June 2000 VA orthopedic examination 
indicated that the veteran suffered from additional loss of 
range of motion with use of the right knee.  The examiner, 
however, did not specify the degree of the additional loss of 
range of motion.  Accordingly, the veteran should be afforded 
another VA orthopedic examination which fully addresses the 
factors mandated in DeLuca.  

The Board notes that the veteran's right knee is rated under 
Diagnostic Code 5257 for impairment of the knee to include 
instability.  X-rays have also demonstrated the presence of 
arthritis of the right knee.  Therefore, on remand, the RO 
must consider the principles of rating enunciated in 
VAOPGCPREC 23-97 (July 1, 1997) (under certain circumstances, 
separate ratings may be assigned for separate manifestations 
of knee disability).  

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  The 
Board notes that a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration.  
DC 7803.  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful upon objective 
demonstration.  DC 7804.  Scars may be evaluated on the basis 
of any limitation of function of the body part involved.  DC 
7805.  The veteran underwent right knee surgery in 1997.  On 
VA examination in June 2000, there was a 7 cm. crescent 
shaped incision of the lateral aspect of the knee below the 
knee cap and a 10 cm. oblique incision of the medial aspect 
of the knee which was the site of the original surgery.  The 
report of examination does not further describe the right 
knee scars.  Accordingly, the VA examiner should determine 
whether a separate rating is warranted under any of the above 
DC's for the scars which are related to the service connected 
right knee disability.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
knee disability should be obtained to include records from 
the Minneapolis VAMC.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for right 
knee disability in recent years.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already contained in the claims folder to 
include those from the Minneapolis VA 
medical center from September 1999 to the 
present.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his right knee 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The examiner 
should provide complete range of motion 
studies for the right knee.  Normal range 
of motion findings should also be 
provided for the right knee.  

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected right knee due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  

The examiner should also indicate whether 
there is evidence of slight, moderate or 
severe impairment of the right knees due 
to recurrent subluxation or lateral 
instability.  In relation to all scars 
which are associated with the service 
connected right knee, the examiner should 
also indicate whether there is evidence 
of superficial, poorly nourished scars 
with repeated ulceration; superficial 
scars which are tender and painful upon 
objective demonstration; or whether a 
scar limits the functioning of the body 
part involved.  The examiner must address 
each of the above rating criteria as part 
of the written report of examination.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
and the provisions of DeLuca, Esteban and 
VAOPGCPREC 23-97.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



